--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
 

--------------------------------------------------------------------------------

 
 
ASSET CONTRIBUTION AGREEMENT
 
dated as of
 
October 18, 2010
 
and effective as of
 
September 1, 2010
 
between
 
AMANDA GODIN,
 
as Contributor,
 
and
 
BIOLOG, INC.,
 
as Contributee

 
 

--------------------------------------------------------------------------------

 

ASSET CONTRIBUTION AGREEMENT
 
This ASSET CONTRIBUTION AGREEMENT (this “Agreement”), dated as of October 18,
2010 and effective as of September 1, 2010, between AMANDA GODIN, an individual,
as contributor (“Contributor”), and BIOLOG, INC., a Utah corporation, as
contributee (“Contributee”).
 
RECITALS
 
WHEREAS, Contributor desires to contribute, transfer, grant, assign or otherwise
convey to Contributee all of Contributor’s right, title and interest in and to
the Contributed Assets (as defined below) on the terms and subject to the
conditions set forth herein; and
 
WHEREAS, Contributee desires to accept as a capital contribution all of
Contributor’s right, title and interest in and to the Contributed Assets on the
terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, Contributor and Contributee, intending to be legally bound,
hereby agree as follows:
 
ARTICLE I
 
USAGE AND DEFINITIONS
 
Section 1.1 Definitions. For purposes of this Agreement, the following terms
have the following meanings:
 
“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.
 
“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person. As
used in this definition, the term “control” means the possession, directly or
indirectly, of the power (i) to vote more than 50% of the securities having
ordinary voting power for the election of directors of any such Person or
(ii) to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
 
“Agreement” has the meaning set forth in the preamble.
 
“Board” means the Board of Directors of Contributor.
 
“Closing Date” means September 1, 2010.
 
“Contribute,” “Contributed” and “Contribution” has the respective meanings set
forth in Section 2.1(a).
 
“Contributed Assets” means the assets set forth on Schedule 1.
 
“Contributee” has the meaning set forth in the preamble.
 
“Contribution Date” means the Closing Date.
 
“Contributor” has the meaning set forth in the preamble.
 
“Governmental Authority” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).
 
“Indemnifying Party” has the meaning set forth in Section 4.4(a).
 
“Indemnitee” has the meaning set forth in Section 4.4(a).
 
“Insolvent” means, with respect to any Person other than an individual, where
(i) such Person has made a general assignment for the benefit of creditors,
(ii) any proceeding has been instituted against such Person seeking to
adjudicate such Person as bankrupt or insolvent, or seeking such Person’s
liquidation, winding up or reorganization, or seeking any arrangement,
adjustment, protection, relief or composition of any of such Person’s debts
under any
requirements of law relating to bankruptcy, insolvency or reorganization or
(iii) such Person is unable to pay such Person’s debts as they come due. With
respect to any Person that is an individual, “Insolvent” means where (i) such
Person has made a general assignment for the benefit of creditors, (ii) any
proceeding has been instituted against such Person seeking to adjudicate such
Person as bankrupt or insolvent, or seeking any arrangement, adjustment,
protection, relief or composition of any of such Person’s debts under any
requirements of law relating to bankruptcy or (iii) such Person is unable to pay
such Person’s debts as they come due.

 
 

--------------------------------------------------------------------------------

 
 
“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement,
servitude, proxy, voting trust or agreement, transfer restriction under any
equity holder or similar agreement, encumbrance or any other restriction or
limitation whatsoever.
 
“Liability” or “Liabilities” each has the meaning set forth in Section 4.4 (a).
 
“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or other entity.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
ARTICLE II
 
CONTRIBUTION; CONSIDERATION
 
Section 2.1 Contribution on the Closing Date.
 
(a)       Subject to the terms and conditions of this Agreement, Contributor
hereby irrevocably contributes, transfers, assigns and otherwise conveys to
Contributee and, subject to the satisfaction of the conditions set forth in
Section 3.1 and the other terms and conditions of this Agreement, Contributee
acquires, accepts and receives as a capital contribution from Contributor, all
right, title and interest of Contributor in the Contributed Assets (the
“Contribution,” with “Contribute” and “Contributed” having meanings correlative
thereto); provided, however, that Contributee does not assume in any manner any
liability or agree to perform any obligation (with respect to each, then
existing or thereafter arising) in connection to, related with or arising from
the Contributed Assets . Contributor hereby relinquishes all legal and equitable
interests in the Contributed Assets upon the Closing Date.
 
(b)       Valuation. The parties hereto have agreed that no professional
valuation be performed on the Contributed Assets. The consideration issued is
base on an estimate of value made by the Board, and agreed upon by the parties
hereto.
 
(c)       Contributor hereby agrees to protect and defend Contributee’s
ownership interest and other rights in the Contributed Assets against any claim
arising from the prior ownership of Contributor or any of its
predecessors-in-interest.


Section 2.2 Consideration for the Contributed Assets.  On the Closing Date,
Contributee shall issue three million (3,000,000) shares of common stock, par
value $.001 per share, of Contributee (the “Purchase Price”).


Section 2.3 Intent. This Agreement is intended to effect an absolute,
irrevocable transfer, conveyance, assignment and contribution of the Contributed
Assets by Contributor to Contributee, and immediately after giving effect to the
transfer contemplated by Section 2.1(a) on the Closing Date, Contributor will
have no further interest (legal or equitable) in the Contributed Assets and the
Contributed Assets will not be property of Contributor’s estate, and Contributee
shall have the absolute right to take whatever action it may deem appropriate
with respect to any Contributed Asset. The parties hereto agree to treat the
transfer pursuant to Section 2.1 for all purposes (including financial
accounting purposes) as an absolute transfer on all relevant books, records,
financial statements and other documents.
 
ARTICLE III
 
CONDITIONS PRECEDENT
 
Section 3.1 Conditions to Obligations of Contributee.
 
The obligation of Contributee to accept, acquire and pay the Purchase Price for
the Contributed Assets on a Contribution Date is subject to the satisfaction of
the following conditions:
 
(a)             Representations and Warranties. The representations and
warranties of Contributor under Section 4.2 with respect to itself, and the
representations and warranties of Contributor under Section 4.3 with respect to
such Contributed Assets, in each case, shall be true and correct as of the
Contribution Date (or such other date as of which such representations and
warranties are made and/or deemed to be made), and Contributor shall have
performed the obligations to be performed by it hereunder on or prior to the
Contribution Date.

 
 

--------------------------------------------------------------------------------

 
 
(b)           Fraudulent Transfer, etc. Contributor (i) is not Insolvent and
will not become Insolvent as a result of the contribution of the Contributed
Assets on the Contribution Date to Contributee and (ii)  did not intend to incur
or believe that Contributor would incur debts that would be beyond Contributor’s
ability to pay as such debts matured.  Such transfer was not made by Contributor
with actual intent to hinder, delay or defraud any Person and the assets of
Contributor did not constitute unreasonably small capital to carry out
Contributor’s business as conducted.
 
(c)           Documents to Be Delivered by Contributor. On or prior to the
Closing Date, Contributor shall have delivered a duly and validly executed Bill
of Sale, Assignment and Assumption Agreement in the form of Exhibit A attached
hereto and made a part hereof for all purposes, together with such other forms
of conveyance as may be required by any applicable Governmental Authority or is
otherwise expedient, covering all of the Contributed Assets to be contributed to
Contributee pursuant hereto
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
Section 4.1 Representations and Warranties of Contributee as to Itself.
 
Contributee hereby makes the following representations and warranties to
Contributor.
 
(a)           Organization and Good Standing. Contributee (i) is a corporation
duly formed and organized and validly existing under the laws of the State of
Utah and (ii) has the power and authority to own its assets, rights and
properties and to conduct its business as such assets, rights and properties are
currently owned as such business is currently conducted and to execute, deliver
and perform its obligations under this Agreement.
 
(b)           Power and Authority; No Conflicts. The execution and delivery by
Contributee of this Agreement and its performance of, and compliance with, the
terms hereof, are within the power of Contributee and have been duly authorized
by all necessary corporate action on the part of Contributee. Neither the
execution and delivery of this Agreement, nor the consummation of the
transactions herein contemplated, nor compliance with the provisions thereof,
will conflict with or result in a material breach of, or constitute a material
default under, the Articles of Incorporation, By-laws or other organizational
documents of Contributee.
 
(c)           Due Execution and Delivery. This Agreement has been duly executed
and delivered by Contributee and constitutes a legal, valid and binding
instrument, enforceable against Contributee in accordance with its terms
(subject to applicable insolvency laws and to general principles of equity).
 
(d)           No Litigation. There are no Actions pending or, to the knowledge
of Contributee, threatened against or affecting Contributee, before or by any
Governmental Authority with respect to any of the transactions contemplated by
this Agreement asserting the illegality, invalidity or unenforceability, or
seeking any determination or ruling that would affect the legality, binding
effect, validity or enforceability of this Agreement.
 
Section 4.2 Representations and Warranties of Contributor as to Itself.
 
Contributor hereby makes the following representations and warranties to
Contributee as of the Closing Date, which representations and warranties shall
survive the contribution, transfer and assignment of the Contributed Assets by
Contributor to Contributee:
 
(a)           Legal Capacity. Contributor has the legal capacity to execute,
deliver and perform Contributor’s obligations under this Agreement.
 
(b)           No Conflicts. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions herein contemplated, nor
compliance with the provisions hereof, will conflict with or result in a breach
of, or constitute a default under, any of the provisions of any law,
governmental rule, regulation, judgment, decree or order binding on Contributor
or Contributor’s properties (including, without limitation, the Contributed
Assets), or any of the provisions of any indenture, mortgage, lease, license,
contract or other instrument to which Contributor is a party or by which
Contributor or Contributor’s property (including, without limitation, the
Contributed Assets) is bound, or result in the creation or imposition of any
Lien upon any of Contributor’s property (including, without limitation, the
Contributed Assets) pursuant to the terms of any such indenture, mortgage,
lease, contract or other instrument, in each case where such breach or default
or creation or imposition would reasonably be expected to have an adverse effect
on the value of the Contributed Assets hereunder.

 
 

--------------------------------------------------------------------------------

 
 
(c)           Consents. Contributor is not required to obtain the consent of any
Person or the consent, license, approval or authorization of, or registration or
declaration with, any Governmental Authority in connection with the execution,
delivery or performance by Contributor of this Agreement, the consummation of
the transactions contemplated by this Agreement, or the validity or
enforceability of this Agreement against Contributor.
 
(d)           Due Execution and Delivery. This Agreement has been duly executed
and delivered by Contributor and constitutes a legal, valid and binding
instrument enforceable against Contributor in accordance with Contributor’s
terms.
 
(e)           No Litigation. There are no Actions pending or, to the knowledge
of Contributor after due diligence, threatened against or affecting Contributor,
before or by any Governmental Authority having jurisdiction over Contributor or
any of Contributor’s properties (including, without limitation, the Contributed
Assets) or with respect to any of the transactions contemplated by this
Agreement (i) asserting the illegality, invalidity or unenforceability, or
seeking any determination or ruling that would affect the legality, binding
effect, validity or enforceability of this Agreement or (ii) which would
reasonably be expected to have an adverse effect on the value of the Contributed
Assets hereunder. Contributor is in compliance with all requirements of law.
 
(f)           No Default. Contributor is not in default under any agreement,
contract, instrument or indenture to which Contributor is a party or by which
Contributor or Contributor’s properties (including, without limitation, the
Contributed Assets) is or are bound, or with respect to any order of any
Governmental Authority; and no event has occurred and no event could reasonably
be expect to occur which with notice or lapse of time or both would constitute a
default with respect to any such agreement, contract, instrument or indenture,
or with respect to any such order of any Governmental Authority.
 
 
(g)           No Fraudulent Transfer. Contributor is not entering into this
Agreement with the intent (whether actual or constructive) to hinder, delay or
defraud Contributor’s present or future creditors and is receiving reasonably
equivalent value and fair consideration for the Contributed Assets reflected in
the value of Contributor’s equity interest in Contributee.
 
Section 4.3 Representations and Warranties of Contributor with Respect to
Contributed Assets.
 
Contributor hereby makes the following representations and warranties to
Contributee with respect to the Contributed Assets:
 
(a)           Requirements of Law. Such Contributed Asset complies in all
respects with all applicable requirements of law.
 
(b)           No Default. No notice of default has been issued and no event
could reasonably be expected to occur which, with notice or lapse of time or
both, would constitute a default on any Contributed Asset.
 
(c)           Assignability. Such Contributed Asset may be assigned in the
manner that such asset is contemplated to be assigned pursuant to this
Agreement.
 
(d)           Ownerships; No Other Pledge. Contributor is the sole owner of and
has good and marketable title to the Contributed Asset, free and clear of any
Lien of any Person claiming through or under Contributor. Without limiting the
foregoing, Contributor has not pledged any of her interest in any Contributed
Asset nor pledged or assigned any portion of the payments due and payable, or to
become due and payable, in connection any Contributed Asset to any Person.
 
(e)           Securities Laws. In connection with the execution and delivery of
this Agreement and the Contribution, the Contributor has complied with, and the
Contribution complies, with the Securities Act and the “blue sky” laws of any
and all applicable states.
 
Section 4.4 Indemnification by Contributor.
 
(a)           Contributor (the “Indemnifying Party”) agrees to the fullest
extent permitted by applicable law, to indemnify and hold Contributee (and its
officers, directors, employees, agents and representatives) (each, an
“Indemnitee”) harmless against all losses, liabilities, obligations, damages,
penalties, fines, forfeitures, legal fees, and related costs and judgments and
other costs, disbursements, fees and reasonable expenses imposed upon or
incurred by or asserted against any Indemnitee (collectively, “Liabilities,” and
each a “Liability”) and against any Action arising out of or relating to, or
resulting from (i) the breach by the Indemnifying Party of any representation,
warranty or covenant under this Agreement, (ii) the Indemnifying Party’s
negligence, bad faith or willful misconduct or (iii) with respect to any
Contributed Asset, Liability payable by Contributee.
 
(b)           Any Indemnitee that proposes to assert the right to be indemnified
under  Section 4.4(a) will promptly, after receipt of notice of the commencement
of any Action against such party in respect of which a claim is to be made
against the Indemnifying Party under such section, notify the Indemnifying Party
of the commencement of such Action, enclosing a copy of all papers served. In
the event that any Action shall be brought against any Indemnitee, such
Indemnitee shall notify the Indemnifying Party of the commencement thereof and
the Indemnifying Party shall be entitled to participate in, and to the extent
that it shall wish, to assume the defense thereof, with its counsel reasonably
satisfactory to such Indemnitee; provided that the Indemnifying Party shall not
enter into any settlement with respect to any Action unless such settlement
includes an unconditional release of such Indemnitee from all Liability on
claims that are the subject matter of such settlement and fully discharges with
prejudice against the plaintiff the Action against such Indemnitee and does not
include a statement as to, or an admission of, fault, culpability or failure to
act by or on behalf of such Indemnitee; and provided, further, that the
Indemnitee shall have the right to employ its own counsel at its sole expense in
any such Action, the defense of which is assumed by the Indemnifying Party in
accordance with this Section 4.4. No Indemnitee shall settle or compromise any
Action covered pursuant to this Section 4.4 without the prior written consent of
the Indemnifying Party, which shall not be unreasonably withheld or delayed. The
provisions of this Section 4.4 shall survive the termination of this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
COVENANTS OF THE PARTIES
 
Section 5.1 Further Action Evidencing Contribution.   Contributor agrees that at
any time and from time to time, at its sole expense, it will promptly execute
and deliver all such further documents, instruments, agreements, and take all
further actions as (i) are requested by Contributee or its assignees from time
to time hereafter, (ii) may be necessary, appropriate or desirable to perfect,
protect or more fully evidence Contributee’s and its assignees’ interests in the
Contributed Assets or (iii) to enable Contributee and/or its assignees (or any
agent or designee of any of the foregoing) to have an enforceable ownership
interest in the Contributed Assets and any other rights hereunder.
 
ARTICLE VI
 
MISCELLANEOUS PROVISIONS
 
Section 6.1 Obligations of Contributor. To the fullest extent permitted by
applicable law, the obligations of Contributor under this Agreement shall not be
affected by reason of any invalidity, illegality or irregularity of any
Contributed Asset.
 
Section 6.2 Waivers; Amendment. No failure or delay on the part of any party
hereto or any assignee thereof, in exercising any power, right or remedy under
this Agreement, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other further
exercise thereof or the exercise of any other power, right or remedy. The rights
and remedies herein provided shall be cumulative and nonexclusive of any rights
or remedies provided by law. Any provision of this Agreement may be amended only
if such amendment is executed by the parties hereto in writing.
 
Section 6.3 Costs and Expenses. Contributor will pay all expenses incident to
the performance of its obligations incurred in connection with this Agreement,
including fees and expenses of counsel, in connection with the protection of
Contributee’s right, title and interest in and to the Contributed Assets, and
the enforcement of any obligation of Contributor hereunder.
 
Section 6.4 Survival. The respective representations and warranties made by the
parties hereto in this Agreement shall remain in full force and effect and will
survive execution and delivery of this Agreement. In addition, the provisions of
Section 4.4, Section 6.2, Section 6.3, this Section 6.4, Section 6.10 and
Section 6.11 shall remain in full force and effect and will survive termination
of this Agreement.
 
Section 6.5 Notices. All notices or other communications required or permitted
by this Agreement shall be in writing and shall be deemed to have been duly
received:


 
(a)
if given by fax or email, when transmitted and the appropriate confirmation
received, as applicable, if transmitted on a business day and during normal
business hours of the recipient, and otherwise on the next business day
following transmission;



 
(b)
if given by certified or registered mail, return receipt requested, postage
prepaid, three business days after being deposited in the U.S. mail; and



 
(c)
if given by courier, messenger or other means or hand delivery, when received or
personally delivered and, in any such case, addressed as indicated herein, or to
such other addresses as may be specified by any such party hereto to the other
pursuant to notice given by such party in accordance with the provisions of this
Section 6.5.


 
 

--------------------------------------------------------------------------------

 
 

 
(i)
in the case of Contributor:
       
Amanda Godin
123 Parker Ave.
Liverpool, NY  13088

 

 
(ii)
in the case of Contributee:
       
Biolog, Inc.
123 Parker Avenue
Liverpool, NY 13088
Attention: Amanda Godin

 
Section 6.6 Severability. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.
 
Section 6.7 Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute one and the
same instrument. A faxed or electronic copy of a counterpart signature page
shall be deemed an original.
 
Section 6.8 Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of the parties hereto and
their respective heirs, executors, representatives, successors and permitted
assigns, as applicable, all as herein provided. Any request, notice, direction,
consent, waiver or other instrument or action by a party hereto shall bind the
successors and assigns of such party.
 
Section 6.9 Entire Agreement. This Agreement, together with the schedules and
exhibits hereto, contains a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all previous oral statements and other
writings with respect thereto.
 
Section 6.10 References.  All references to Schedules, Exhibits and Sections
refer to Schedules, Exhibits and Schedules of this Agreement.
 
Section 6.11 Governing Law; Waiver of Jury Trial.
 
(a)                         THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS THEREOF. THE PARTIES HERETO HEREBY DECLARE THAT IT IS THEIR
INTENTION THAT THIS AGREEMENT SHALL BE REGARDED AS MADE UNDER THE LAWS OF THE
STATE OF NEW YORK AND THAT THE LAWS OF SAID STATE SHALL BE APPLIED IN
INTERPRETING ITS PROVISIONS IN ALL CASES WHERE LEGAL INTERPRETATION SHALL BE
REQUIRED. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES (A) TO BE SUBJECT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK AND OF THE FEDERAL COURTS SITTING IN THE STATE OF NEW YORK, AND (B) (1) TO
THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE
STATE OF NEW YORK, TO APPOINT AND MAINTAIN AN AGENT IN THE STATE OF NEW YORK AS
SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS, AND (2) THAT, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, SERVICE OF PROCESS MAY ALSO BE MADE ON SUCH
PARTY BY PREPAID CERTIFIED MAIL WITH A PROOF OF MAILING RECEIPT VALIDATED BY THE
UNITED STATES POSTAL SERVICE CONSTITUTING EVIDENCE OF VALID SERVICE, AND THAT
SERVICE MADE PURSUANT TO (B) (1) OR (2) ABOVE SHALL, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HAVE THE SAME LEGAL FORCE AND EFFECT AS IF SERVED
UPON SUCH PARTY PERSONALLY WITHIN THE STATE OF NEW YORK.

 
 

--------------------------------------------------------------------------------

 

 
(b)               THE PARTIES HERETO EACH HEREBY WAIVE TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER IN CONTRACT, TORT OR OTHERWISE, ARISING OUT OF, CONNECTED
WITH, RELATING OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
 
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto hereby have caused this Asset
Contribution Agreement to be executed by their respective officers thereunto
duly authorized as of the date and year first above written.
 

 
Contributor
 
    /s/ Amanda Godin     Amanda Godin




 
BIOLOG, INC.,
as Contributee
 
 
By:
/s/ Garry McHenry
   
Name:  Garry McHenry
   
Title:   Secretary


 
 

--------------------------------------------------------------------------------

 


Schedule 1
 
Contributed Assets
 
25 Elcotel Series 4 pay telephones
 
19 pedestals enclosures
 
14 inside enclosures


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT


This BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Bill of Sale”) is
entered into as of the 18th day of October, 2010 and effective as of the 1st day
of September, 2010 by and between Amanda Godin, an individual with an address at
123 Parker Ave., Liverpool, NY 13088 (“Contributor”), and Biolog, Inc., a Utah
corporation with an address at 123 Parker Avenue, Liverpool, NY 13088
(“Contributee”).  Capitalized terms used but not defined herein have the
meanings ascribed to such terms in the Contribution Agreement (as defined
herein).
 
WHEREAS, Contributor and Contributee are parties to that certain Asset
Contribution Agreement of even date herewith (the “Contribution Agreement”),
pursuant to which Contributor has agreed to contribute the assets listed on
Schedule I thereto (the “Contributed Assets”) to Contributee, and Contributee
has agreed to receive such Contributed Assets as a capital contribution from
Contributor, in accordance with the terms and provisions of the Contribution
Agreement; and
 
WHEREAS, in order to consummate the transactions contemplated by the
Contribution Agreement, Contributor and Contributee desire to enter into this
Bill of Sale.
 
NOW, THEREFORE, in consideration of the premises, mutual representations and
warranties and covenants contained herein and in the Contribution, including,
without limitation, the issuance to Contributor of three million shares
of  Contributee’s common stock, par value $.001 per share, the parties hereto
hereby agree to the following:
 
1.           Effective as of the Closing Date, Contributor does hereby
contribute, transfer, assign and otherwise convey to Contributee and its
successors and assigns, to have and to hold forever, all of Contributor’s right,
title and interest in and to the Contributed Assets, free and clear of all
Liens.
 
2.           Contributor, for herself and her heirs, executors, representatives
and assigns, hereby represents, warrants and covenants to Contributee and its
successors and assigns that:
 
(a)           Contributor has the legal capacity to contribute the Contributed
Assets to Contributee as a capital contribution and to make, execute and deliver
this Bill of Sale and enter into the covenants, promises and undertakings
contained herein; and
 
(b)           Contributor has good, valid and marketable title to the
Contributed Assets.
 
3.           Contributor hereby covenants and agrees with Contributee and its
successors and assigns that it will take all actions and make, execute,
acknowledge and deliver all instruments, papers and documents which may be or
become necessary, proper or convenient to enable Contributee to reduce to
possession, collect, enforce, own or enjoy any and all rights and benefits in,
to, with respect to, or in connection with, the Contributed Assets, or any part
or portion thereof, after the Closing Date, and to carry out and effectuate the
intent and purposes of the Contribution Agreement and this Bill of Sale.
 
4.           This Bill of Sale and the covenants, agreements, undertakings,
warranties and representations herein contained shall inure to the benefit of
Contributee, its successors and assigns, and shall bind Contributor and her
heirs, executors, representatives and assigns.
 
5.           Notwithstanding the foregoing, no provision of this Bill of Sale
shall in any way modify, replace, amend, change, rescind, waive or in any way
affect the express provisions (including the warranties, covenants, agreements,
conditions, representations or any of the obligations and indemnifications of
Contributor or Contributee) set forth in the Contribution Agreement.  This Bill
of Sale is intended solely to effect the transfer of the Contributed Assets to
Contributee in accordance with the Contribution Agreement.
 
[signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Bill of Sale, Assignment and
Assumption Agreement to be executed this 18th day of October, 2010 and effective
as of the 1st day of September, 2010.
 


 

   
BIOLOG, INC.
         
By:
/s/ Garry McHenry
   
Name:  
Garry McHenry
   
Title:
Secretary